State of Delaware Secretary of State Division of Corporations Delivered 01:53 PM 07/24/2007 Filed 1:54: PM 07/24/2007 SRV 070845104 – 4394720 FILE CERTIFICATE OF INCORPORATION OF Alba Mineral Exploration, Inc. FIRST:The name of the corporation is:Alba Mineral Exploration, Inc. SECOND: The address of the registered office of the corporation in the State of Delaware is located at: 108 West 13th Street, Wilmington, Delaware 19801 Located in the County of New Castle The name of the registered agent at that address is Business Filings Incorporated THIRD: The purpose of the corporation is to engage in any lawful act or activity for which corporations may be organized under the Delaware General Corporation Law. FOURTH: The total number of shares of stock which the corporation is authorized to issue is 75,000 shares of common stock having a $0.001 par value. FIFTH: No director of the corporation shall be personally liable to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director; provided, however, that the foregoing clause shall not apply to any liability of a director (i) for any breach of the director’s duty of loyalty to the corporation or its stockholders, (ii) for acts or omission not in good faith or which involve intentional misconduct or a knowing violation of the law, (iii) under Section 174 of the General Corporation Law of the State of Delaware, or (iv) for any transaction from which the director derived an improper personal benefit.This Article shall not eliminate or limit the liability of a director for any act or omission occurring prior to the time this Article became effective. SIXTH: The name and address of the incorporator is Business Filings Incorporated, 8025 Excelsior Dr., Suite 200, Madison, WI 53717. SEVENTH: The name and address of the director of the corporation is: Owen Gibson, 2 Mic Mac Place, Lethbridge, Alberta, T1K 5H6 Canada I, the undersigned, being the incorporator, for the purpose of forming a corporation under the laws of the State of Delaware do make, file, and record this Certificate of Incorporation and do certify that the facts herein are true. /s/Terese Coulthard Business Filings, Incorporated, Inc Dated:July 24, 2007 Terese Coulthard, Asst. Sec. Certificate of Incorporation of Alba Mineral Exploration, Inc. CERTIFICATE OF INCORPORATION OF ALBA MINERAL EXPLORATION, INC. The undersigned incorporator, for the purpose of incorporating a corporation under the General Corporation Law of the State of Delaware, does execute this Certificate of Incorporation and does hereby certify as follows: ARTICLE I Corporate Name The name of the Corporation is ALBA MINERAL EXPLORATION (the "Corporation"). ARTICLE II Registered Office The address of the registered office of the Corporation in the State of Delaware is: Business Filings Incorporated 108 West 13th
